REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “performing an initializing operation comprising creating an active log file configured for writing log data of an application during a logging operation and creating a first spare log file configured to replace the active log file during the logging operation when the active log file meets a log file size limit, wherein the active log file and the first spare log file are asynchronously created from other functions of the application using background threads to avoid interfering with the other functions of the application; 
accessing the active log file for logging data associated with the application, where segments of the active log file are configured to be incrementally mapped to memory to support writing received log data to the active log file, 
based on accessing the active log file, executing the logging operation comprising writing log data of the application to a first segment of the active log file that is mapped to memory”
Said limitation is taught by the specification of the instant application as originally filed at least at [0023-24 and FIG. 1].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Bachar et al. (U.S. PGPub No. 2013/0073532) which teaches each application including a logging mechanism, opening a current active log file and writing a new entry to the current active log file, closing the current log and opening a new spare log file when the current log file reaches max size, the logging mechanism operating independently of log management functions but does not teach creating the current log file and spare log file asynchronously from other functions of the application, or incrementally mapping segments of the log files to memory as the log files are written to.
Maionchi et al. (U.S. Patent No. 7890469) which teaches a file change log comprising a set of buffers, writing data of a buffer to the disk when file change log data is written to the end of the memory buffer but does not teach a spare file change log for storing file change log data when the current file change log reaches a size limit, or creating the current and spare file change logs asynchronously to functions of an application. 
Claims 2-7 depend from claim 1, and are considered allowable for at least the same reasons as claim 1. Claim 8 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 9-14 depend from claim 8, and are considered allowable for at least the same reasons as claim 8. Claim 15 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 16-20 depend from claim 15, and are considered allowable for at least the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 5/13/2022, with respect to claim 1 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133